Name: Commission Regulation (EEC) No 1037/93 of 30 April 1993 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5. 93 Official Journal of the European Communities No L 108/21 COMMISSION REGULATION (EEC) No 1037/93 of 30 April 1993 fixing the export refunds on rice and broken rice Whereas a separate refund should be fixed for packaged long grain rice to accommodate current demand for the product on certain markets ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the refund must be fixed at least once a month ; whereas it may be altered in the intervening period ;Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (*) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (6); Whereas Article 17 of Regulation (EEC) No 1418/76 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situa ­ tion and the future trend with regard to prices and availa ­ bilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on the rice market and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances of the Community market ; Whereas it follows from applying these rules and criteria to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto ; Whereas Council Regulation (EEC) No 990/93 (^ prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas Commission Regulation (EEC) No 1361 /76 (4) lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76 with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state, shall be as set out in the Annex hereto. Whereas Article 3 of Regulation (EEC) No 1431 /76 defines the specific criteria to be taken into account when the export refund on rice and broken rice is being calcu ­ lated ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Article 2 This Regulation shall enter into force on 1 May 1993. (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 73, 19. 3. 1992, p. 7. (3) OJ No L 166, 25. 6. 1976, p. 36. (4) OJ No L 154, 15. 6. 1976, p. 11 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 387, 31 . 12. 1992, p. 17. 0 OJ No L 102, 28 . 4. 1993, p. 14. No L 108/22 Official Journal of the European Communities 1 . 5 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993 . For the Commission Rene STEICHEN Member of the Commission 1 . 5. 93 Official Journal of the European Communities No L 108/23 ANNEX to the Commission Regulation of 30 April 1993 fixing the export refunds on rice and broken rice (ECU/ tonne) (ECU/tonne) Product code Destination (') of^funds (2) 1006 20 11 000 01 221,00 1006 20 13 000 01 221,00 1006 20 15 000 01 221,00 1006 20 17 000   1006 20 92 000 01 221,00 1006 20 94 000 01 221,00 1006 20 96 000 01 221,00 1006 20 98 000   1006 30 21 000 01 221,00 1006 30 23 000 01 221,00 1006 30 25 000 01 221,00 1006 30 27 000   1006 30 42 000 01 221,00 1006 30 44 000 01 221,00 1006 30 46 000 01 221,00 1006 30 48 000   1006 30 61 100 01 277,00 02 283,00 03 288,00 04 277,00 1006 30 61 900 01 277,00 04 277,00 1006 30 63 100 01 277,00 02 283,00 03 288,00 04 277,00 1006 30 63 900 01 277,00 04 277,00 Product code Destination (') ofRefunds* (2) 1006 30 65 100 01 277,00 02 283,00 03 288,00 04 277,00 1006 30 65 900 01 277,00 04 277,00 1006 30 67100   1006 30 67 900   1006 30 92 100 01 277,00 02 283,00 03 288,00 04 277,00 1006 30 92 900 01 277,00 04 277,00 1006 30 94 100 01 277,00 02 283,00 03 288,00 04 277,00 1006 30 94 900 01 277,00 04 277,00 1006 30 96 100 01 277,00 02 283,00 03 288,00 04 277,00 1006 30 96 900 01 277,00 04 277,00 1006 30 98 100   100630 98 900   1006 40 00 000   (') The destinations are identified as follows : 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Zones I, II, III, VI, Ceuta and Melilla, 03 Zones IV, VII c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 1525/92 (OJ No L 160, 13. 6 . 1992, p. 7). (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).